 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS SINGLETARY,                                 Case No.: 1:19-cv-00322-JLT (PC)

12                       Plaintiff,                      FINDINGS AND RECOMMENDATION
                                                         TO DISMISS ACTION WITH PREJUDICE
13            v.
                                                         (Docs. 1, 9)
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND                                    21-DAY DEADLINE
15    REHABILITATION, et al.,
                                                         CLERK TO ASSIGN A DISTRICT JUDGE
16                       Defendants.
17

18          On March 13, 2019, the Court ordered Plaintiff to show cause why this action should not

19   be dismissed as barred by the statute of limitations. (Doc. 9.) In response, Plaintiff argues that

20   the statute of limitations was tolled because he was attempting to exhaust available administrative

21   remedies. (Doc. 10.)

22          The applicable statute of limitations starts to run upon accrual of the plaintiff’s claim, i.e.

23   when he knows or has reason to know of the injury that is the basis of his action, Douglas v.

24   Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009), which is normally on the date of injury, Ward v.

25   Westinghouse Canada, Inc., 32 F.3d 1405, 1407 (9th Cir.1994). Actions under section 1983 fall

26   under the limitations period from the forum state’s statute of limitations for personal injury torts,

27   see Wallace v. Kato, 549 U.S. 384, 387 (2007), which is two years in California, see Maldonado

28   v. Harris, 370 F.3d 945, 954 (9th Cir. 2004); Cal. Civ. Proc. Code § 335.1.

                                                        1
 1           The two-year statute of limitations period is tolled for two years if the plaintiff is a

 2   prisoner serving a term of less than life -- which gives such many prisoners four years to file a

 3   federal suit. See Cal. Civ. Proc. Code § 352.1(a); Azer v. Connell, 306 F.3d 930, 936 (9th Cir.

 4   2002) (federal courts borrow the state’s California’s equitable tolling rules if they are not

 5   inconsistent with federal law). Thus, if he was in custody the entire time, Plaintiff would have

 6   had four years from the date of the alleged incident to file suit. However, Plaintiff has not been in

 7   custody continuously since 2013.

 8           Plaintiff contends the events at issue occurred on September 11, 2013. (Doc. 1, p. 3)

 9   Plaintiff states that he “made efforts to comply in the time frame,” was offered “$200.00 in place

10   of the actual value,” and “was scheduled to parole the very next day.” (Doc. 10, p. 3.) Once

11   paroled, Plaintiff “immediately began to pursue this issue through the parole office” and

12   attempted “to resolve this issue by exhausting [] administrative remedies” for which he received

13   no response. (Id.) Plaintiff “was discharged off of parole and the issue went mute,” so Plaintiff

14   filed “the rights and responsibilities statement [dated 3-24-14] because the parole office and staff

15   refused to assist” him further. (Id. at 3, 9.) Upon his return to custody1 Plaintiff “immediately

16   began to pursue this matter” via a “602 dated 4-3-18. . .” (Id.)

17           California courts have held it long settled that “whenever exhaustion of administrative

18   remedies is a prerequisite to a civil action the running of the limitations period is suspended

19   during the administrative proceedings.” Addison v. State of California, 21 Cal. 3d 313, 318

20   (1978), citing Dillon v. Board of Pension Commrs, 18 Cal.2d 427 (1941). However, once
21   released on parole, Plaintiff was relieved from the requirement to exhaust administrative remedies

22   and could have filed suit at any time. Jackson v. Fong, 870 F.3d 928 (9th Cir. 2017) (complaint

23   filed when not in custody is not subject to exhaustion defense). Thus, since exhaustion was not a

24   prerequisite, it does not serve to toll the statute of limitations during the time that Plaintiff was out

25   of custody, which was nearly four years. Further, once Plaintiff was released from custody, the

26   tolling of the statute of limitations based on Plaintiff’s incarceration per Cal. Code Civ. Proc. §
27
     1
28    Plaintiff was reincarcerated on December 4, 2017. See California Department of Corrections and Rehabilitation
     Inmate Locator, https://inmatelocator.cdcr.ca.gov/Results.aspx.
                                                              2
 1   352.1(a) no longer applied.

 2           Therefore, the claims Plaintiff seeks to pursue in this action are barred by the statute of

 3   limitations. His claims accrued, and the statute of limitations started running, on September 11,

 4   2013. (Doc. 1, pg. 3.) While incarcerated, Plaintiff was entitled to equitable tolling under §

 5   352.1. However, once § 352.1 ceased to apply, when Plaintiff’s incarceration ceased, he had two

 6   years to file suit. (Cal. Code Civ. Proc. § 335.1) Plaintiff’s information demonstrates he was

 7   released from custody no later than March 24, 2014. Thus, at the latest, Plaintiff had until March

 8   24, 2016 to file suit. He did not file suit until March 5, 2019, which was nearly three years too

 9   late. Thus, Plaintiff’s claims are barred by the statute of limitations.

10           Accordingly, the Court RECOMMENDS that this action be dismissed, with prejudice,

11   since barred by the statute of limitations. The Clerk of the Court is directed to randomly assign a

12   District Judge to this action.

13           These Findings and Recommendations will be submitted to the United States District

14   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within 21

15   days after being served with these Findings and Recommendations, Plaintiff may file written

16   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

17   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

18   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

19   839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

20
     IT IS SO ORDERED.
21

22       Dated:    April 9, 2019                                 /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                         3
